 1                          IN THE UNITED STATES DISTRICT COURT
 2                          FOR THE MIDDLE DISTRICT OF GEORGIA
 3                                         MACON DIVISION
 4
     United States of America,
 5
                             Plaintiff,
 6
              vs.                                                        No. 5:19-CR-11
 7
 8   Gary D. Mullins, Jr.,
 9                           Defendant.
10
11
       I.                  Procedural Background:
12
13     1. On October 29, 2019, the defendant was found not guilty by reason of insanity of three

14          counts of threatening federal agents by this Court after a bench trial on stipulated facts.
15          (Doc. 49).
16
       2. On November 22, 2019, this Court ordered that the defendant be evaluated for
17
            dangerousness by the Bureau of Prisons pursuant to 18 U.S.C. § 4243. (Doc. 52).
18
19     3. The purpose of this evaluation is to determine whether the defendant is dangerous to the

20          person or property of another due to his mental illness. The burden of proof is on the
21          defendant to show by clear and convincing evidence that he is not a danger. 18 U.S.C. §
22
            4243(d).
23
       4. On December 4, 2019, in a status conference in this matter, counsel for the defendant
24
25          stated that she is arranging for a non-government psychologist to conduct an evaluation

26          of the defendant on an expedited basis and consents to an extension of time of 45 days
27          from December 4, 2019, or until January 21, 2020, for the defense’s examination to take
28
            place.
        5. Government counsel notes that due to a backlog of defendants awaiting psychological
 1
 2           examinations, it will be difficult for the Bureau of Prisons to complete its evaluation

 3           within that period of time. That, however, does not alter the statutory requirements for
 4
             the examination.
 5
        6.   The government contends that regardless of the opinion as to dangerousness of the
 6
             expert retained by the defense, the defendant should remain in custody pending an in-
 7
 8           patient examination by the Bureau of Prisons.

 9      7. On November 26, 2019, the defendant was designated to be evaluated at the Federal
10
             Medical Facility at Butner (FMC Butner), North Carolina, and the USMS submitted the
11
             transportation request for defendant the same date.
12
     IT IS ORDERED that:
13
14           a) pursuant to 18 U.S.C. §§ 4243 & 4246(a), the defendant shall remain in the custody of

15   the Attorney General for purposes of evaluating whether he is presently suffering from a mental
16
     disease or defect as a result of which his release would create a substantial risk of bodily injury to
17
     another person or serious damage to the property of another;
18
             b) the court notes that the Bureau of Prisons has designated the defendant to be examined
19
20   at FMC Butner;

21           c) the United States Attorney’s Office, the United States Marshals Service and the Bureau
22
     of Prisons shall expedite the transportation, evaluation and return of the defendant to this district
23
     so that the evaluation will be conducted within the timeframe contemplated by 18 U.S.C. §§ 4243,
24
     4247;
25
26           d) the defendant shall be transported to FMC Butner, which transportation shall be

27   prioritized, and, absent extraordinary circumstances, no extensions to delay his transport are to be
28
                                                     -2-
     granted;
 1
 2          e) as set forth in 18 U.S.C. § 4247(b), such examination shall not exceed 45 days from the

 3   date the defendant arrives at FMC Butner, unless the director of the facility conducting the
 4
     examination presents good cause for a 30-day extension necessary to observe and evaluate the
 5
     defendant;
 6
            f) the government shall file bi-weekly status reports with the Court after consulting with
 7
 8   FMC Butner as to the status of the defendant’s evaluation;

 9          g) upon completion of the examination of the defendant, the report of the examining
10
     psychologist and/or psychiatrist shall be sent to this Court, with appropriate electronic copies sent
11
     via e-mail to the defendant’s counsel and the government’s counsel.
12
            SO ORDERED this 5th day of December, 2019.
13
14
15   S/ Marc T. Treadwell
     MARC T. TREADWELL
16   UNITED STATES DISTRICT JUDGE
     MIDDLE DISTRICT OF GEORGIA
17
18
19
20
21
22
23
24
25
26
27
28
                                                     -3-
